Name: Commission Regulation (EEC) No 1052/83 of 29 April 1983 fixing the import levies on live cattle and on beef and veal other than frozen
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 4. 83 Official Journal of the European Communities No L 116/63 COMMISSION REGULATION (EEC) No 1052/83 of 29 April 1983 fixing the import levies on live cattle and on beef and veal other than frozen Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3144/82 to the quotations and other information known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by the Act of Accession of Greece (2), and in particular Article 1 2 (8) thereof, Whereas the import levies on live cattle and on beef and veal other than frozen were fixed by Regulation (EEC) No 3144/82 (3), as last amended by Regulation (EEC) No 756/83 (4) ; Whereas the guide prices for adult bovine animals to be applied from 6 December 1982 were fixed by Council Regulation (EEC) No 1197/82 of 18 May 1982 (^ the term of validity of which was last extended by Regulation (EEC) No 1024/83 (6) ; HAS ADOPTED THIS REGULATION : Article 1 The import levies on live cattle and on beef and veal other than frozen shall be as specified in the Annex hereto . Article 2 This Regulation shall enter into force on 2 May 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 April 1983 . For the Commission Poul DALSAGER Member of the Commission (l) OJ No L 148 , 28 . 6 . 1968 , p. 24 . (J) OJ No L 291 , 19 . 11 . 1979, p. 17 . O OJ No L 331 , 26 . 11 . 1982, p. 17 . (4) OJ No L 85, 31 . 3 . 1983, p. 67.j5) OJ No L 140, 20 . 5 . 1982, p. 26 . (') See page 3 of this Official Journal . No L 116/64 Official Journal of the European Communities 30 . 4. 83 ANNEX to the Commission Regulation of 29 April 1983 fixing the import levies on live cattle and on beef and veal other than frozen (') for the period beginning 2 May 1983 (ECU/100 kg) CCT heading No Yugoslavia (2) Austria/Sweden/Switzerland Other third countries  Live weight  01.02 A II (a) 44,785 9,105 102,110  Net weight  02.01 A II a) 1 02.01 A II a) 2 02.01 A II a) 3 02.01 A II a) 4 aa) 02.01 A II a) 4 bb) 02.06 C I a) 1 02.06 C I a) 2 16.02 Bill b) 1 aa) 85,092 68,073 102,110 17,300 13,840 20,759 25,950 29,683 25,950 29,683 29,683 194,009 155,206 232,811 291,014 332,878 291,014 332,878 332,878 (') In accordance with Regulation (EEC) No 435/80, levies are not applied to imports into the French overseas departments of products originating in the African, Caribbean and Pacific States or in the overseas countries and territories . (2) This levy is applicable only to products complying with the provisions of Regulation (EEC) No 1725/80 (OJ No L 170, 3 . 7 . 1980, p . 4). (a) The levy which is to be applied to young male bovine animals , intended for fattening, of a live weight of 300 kg or less, imported under the conditions set out in Article 13 of Council Regula ­ tion (EEC) No 805/68 of 27 June 1968 , and in the provisions adopted for its application, is totally or partially suspended in accordance with those provisions .